IN THE SUPREME COURT OF THE STATE OF DELAWARE


SHELINA KIRKLAND,                      §
                                       §     No. 317, 2016
        Claimant-Below,                §
        Appellant,                     §     Court Below: Superior Court
                                       §     of the State of Delaware
        v.                             §
                                       §     C.A. No. N15A-08-003
TERMINIX,                              §
                                       §
        Employer-Below,                §
        Appellee.                      §

                          Submitted: November 2, 2016
                          Decided:   November 16, 2016

Before HOLLAND, VALIHURA, and SEITZ, Justices.

                                      ORDER

        This 16th day of November, 2016, after careful consideration of the parties’

briefs and the record on appeal, we find it evident that the final judgment of the

Superior Court should be affirmed on the basis of the court’s order dated June 17,

2016.

        NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                    Justice